353 S.W.3d 682 (2011)
John HOFF, Appellant,
v.
ST. CLAIR R-XIII SCHOOL DISTRICT, and, Missouri United School Insurance Counsel, Respondent and Cross-Appellant, and
Second Injury Fund, Respondent.
Nos. ED 96417, ED 96369.
Missouri Court of Appeals, Eastern District, Division Two.
November 22, 2011.
Mary Anne Lindsey (Evans & Dixcon LLC) St. Louis, MO, for Respondent/Cross appellant.
*683 Chris Koster, Atty. Gen., Mary Jennifer Sommers-Getz, Jefferson City, MO, for respondent.
Daniel J. McMichael (McMichael & Logan) Kirkwood, MO, for Appellant.
Before: KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
John Hoff (Employee) appeals, and St. Clair R-XII School District (Employer) and its insurer Missouri United School Insurance Counsel cross-appeal, the Final Award Allowing Compensation of the Labor and Industrial Relations Commission (Commission).
In his final award, the Division of Workers Compensation Administrative Law Judge (ALJ) found Employee permanently and totally disabled solely as the result of a work-related injury. Employer was held liable for future medical and spousal nursing care. Employee was awarded past medical expenses with no deductions for collateral insurance. Employer was not obligated to pay additional amounts for housing modifications. After appeal by both Employer and Employee, the Commission adopted the decision of the ALJ with minor modifications.
On appeal. Employee and Employer both cite multiple errors in the Commission's Award. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.